DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Pub. No. 2015/0009246).
As to claim 1, Watanabe teaches a display device (1, image display device) comprising:

a plurality of light sources (16b, one LED is assigned per each segment) that illuminate the display panel from a back side ([0048], lines 2-7), the display panel being divided into a plurality of areas (Figs. 2 and 9 show that the backlight unit is divided into a plurality of segments), the plurality of light sources illuminating the display panel area by the area (each segment covers 200 pixels in vertical direction and 200 pixels in the horizontal direction, and the backlight local dimming controls backlight luminance for each of the LED segments individually, [0048], lines 1-12);
a storage unit (image storage 32) that stores luminance information (storage unit stores a table or a calculation expression showing a relationship between a representative luminance value of the plurality of pixels corresponding to each of the segments of the backlight unit and the backlight luminance, [0020], lines 3-7) in which each of the image patterns (Wide dynamic range image or normal image) and a luminance of each of the light sources in the image pattern are associated with each other (the control unit calculates corresponding backlight luminance on the basis of the representative luminance value of the pixels and the table or the calculation expression stored in the storage unit to control the backlight unit on the basis of the backlight luminance calculated for each of the segments of the backlight unit, [0020], lines 7-13; and the backlight control unit 28 controls the backlight based on the image file acquired 
a luminance control unit (28) that controls the luminance of each of the light sources based on the luminance information ([0087], lines 1-11, the backlight luminance is based on the information from the storage, wherein the control unit calculates corresponding backlight luminance on the basis of the representative luminance value of the pixels and the table or the calculation expression stored in the storage unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Yamato (U.S. Pub. No. 2016/0111047).
As to claim 2, Watanabe teaches the display device of claim 1,
Watanabe does not teach gradually change the luminance of the light source,
Yamato teaches the luminance control unit (114a) gradually changes the luminance of the light source from a luminance of the light source before a change to a luminance of the light source after the change (the backlight brightness determination device 114a gradually changes the brightness of the backlight device 103, [0058], lines 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the gradually changing the brightness of Yamato to the display device of Watanabe because to make it possible to contain an occurrence of the inappropriate brightness such as flickering at the time of pausing driving, [0005], lines 3-5.
As to claim 3, Watanabe teaches the display device of claim 1,
Watanabe does not teach gradually change the luminance of the light source,
Yamato teaches the luminance control unit (114a) gradually changes the luminance of the light source from a luminance of the light source before a change to a luminance of the light source after the change (the backlight brightness determination device 114a gradually changes the brightness of the backlight device 103, [0058], lines 1-6, as can be seen in figure 5, the backlight brightness is increased during the timing St3 from a before change brightness to the target brightness reaches at the end of the period St3), if the display panel displays a first image pattern or a first image (display panel displaying a first image pattern having a high input image brightness Li2 as can be seen in Fig. 5), and the luminance control unit (114a) immediately changes (changing immediately after the second input image brightness Li2 is determined in St4 period) the luminance of the light source from a luminance of the light source before a 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the gradually changing the brightness of Yamato to the display device of Watanabe because to make it possible to contain an occurrence of the inappropriate brightness such as flickering at the time of pausing driving, [0005], lines 3-5.
As to claim 4, Watanabe teaches the display device of claim 1,
Watanabe does not teach the second image has a higher degree of importance,
Yamato teaches the second image pattern or the second image is information having a higher degree of importance than the first image pattern or the first image (viewing the importance in power consumption then the first image has a less degree of importance than the second image because it increases the brightness and as a result 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the gradually changing the brightness of Yamato to the display device of Watanabe because to make it possible to contain an occurrence of the inappropriate brightness such as flickering at the time of pausing driving, [0005], lines 3-5.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art references do not teach the storage unit stores transmittance information set related to a boundary of the image of the pixels, wherein the information relates to a boundary of the image and in an area adjacent to the area including the boundary of the image is gradually changed between the are including the boundary of the image and the area adjacent to the area including the boundary of the image, wherein the transmittance control unit controls the transmittance of the pixels based on the information stored in the storage unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asanuma (U.S. Pub. No. 2017/0132488) teaches an image display apparatus image display control.
Yoneyama (U.S. Pub. No. 2017/0365225) teaches a backlight unit having segmented areas.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691